JS 44Case 4:20-cv-00896-ALM-KPJ
      (Rev.                     Document 1-1SHEET
               10/20) CIVIL COVER            Filed 11/19/20 Page 1 of 2 PageID #: 10
The JS 44 civil cover sheet and the i formation contained herein neither replace nor supplement the filing and service of pleadings or other papers as required by law, except as
provided by local rules of court. This form, approved by the Judicial Conference of the United States in September 1974, is required for the use of the Clerk of Court for the
purpose of initiating the civil docket sheet. (SEE INSTRUCTIONS ON NEXT PAGE OF THIS FORM.)
I. (a) PLAINTIFFS                                                                                             DEFENDANTS

          (YWCV *. \
   (b) County of Residence of First Listed Plaintiff                                                          cou tyof Residence of F irst Listed Defendant \0 (V\ ( . ( )
                                 (EXCEPT IN US. PLAINTIFF CASES)                                             J     N U.          PLAINTIFF
                                                                                                                                     (IN OS. PLAINTIFF CASESCASES
                                                                                                                                                            ONLY)        ONLY) /
                                                                                                              NOTE:      IN LAND CONDEMNATION CASES, USE THE LOCATION OF
                                                                                                                         THE TRACT OF LAND INVOLVED.

   (c) Attorneys (Firm Name, Address, and Telephone Number)                                                    Attorneys (If Known)




II. BASIS OF JURISDICTION (Place an X m One Box Only)                                             III. CITIZENSHIP OF PRINCIPAL PARTIES (Place an X in O e Box for Plaintiff
                                                                                                          (For Diversity Cases O ly)                           d O e Box for Defe da t)
   1 U.S. Gove ment                  | |3 Federal Question                                                                            PTF          DEF                                           PTF         DEF
          Plaintiff                            (U.S. Government Not a Party)                         Citizen of This State            SJ1            1     Incorporated or Principal Place
                                                                                                                                                              of Business In This State
                                                                                                                                                                                                     34        4


   2 U.S. Government                     4 Diversity                                                 Citizen of A other State             2       . 2      Incorporated and Principal Place            5
         Def ndant                            (Indicate Citizenship of Parties i Item HI)                                                                    of Business In Another State

                                                                                                     Citizen or Subject of a              3            3   Foreign Nation                                       6
                                                                                                       Foreign Country
IV
          CONTRACT                                                TORTS                                FORFEITURE/PENALTY                            BANKRUPTCY                     OTHER STATUTES
   110 Insurance                        PERSONAL INJURY                  PERSONAL INJURY               [625 Drug Related Seizure          Z|| 422 Appeal 28 USC 158           Z1 375 False Claims Act
   120 Marine                         1 310 Airplane                 | 1365 Personal Injury -               of Property 21 USC 881            423 Withdrawal                     1 376 Qui Tam (31 USC
   130 Miller Act
   140 Negotiable Instrument
                                    I [315 Airplane Product
                                           Liability
                                                                             Product Liability
                                                                         367 Health Care/
                                                                                                        690 Other                                     28 USC 157                       3729(a))
                                                                                                                                                                                  400 State Reapportionment
   150 Recovery of Oveipayment        1 320 Assault, Libel &                Pharmaceutical                                                        PROPERTY RIGHTS                 410 Antitrust
      & Enforcement of Judgment             Slander                         Personal Injuiy                                                        820 Copyrights                 430 Banks and Banking
  1151 Medicare Act                   j 330 Federal Employers’                Product Liability                                                   830 Patent                      450 Commerce
  1152 Recovery of Defaulted                Liability                | | 368 Asbestos Personal                                                    835 Patent - Abbreviated        460 Deportation
        Student Loans               I|| 345
                                        340 Marine                           Injuiy Product                                                           New Drug Apphcation
                                                                                                                                              | 840 Trademark
                                                                                                                                                                                  470 Racketeer Influenced and
        (Excludes Veterans)         _       Marine Product                Liability                                                                                                   Corrupt Organizations
1 1153 Recovery of Overpayment              Liability                 PERSONAL PROPERTY                           LABOR                       !
                                                                                                                                              [ 880 Defend Trade Secrets         | 480 Consumer Credit
       of Veteran s Benefits          1 350 Motor Vehicle               370 Other Fraud                J 710 Fair Labor Standards                   Act of 2016                        (15 USC 1681 or 1692)
   160 Stockholders’ Suits            | 355 Motor Vehicle               371 Truth in Lending                Act                                                                  | 485 Telephone Consumer
V 190 Other Contract                        Product Liability           380 Other Personal             |720 Labor/Management                      SOCIAL SECURITY                      Protection Act
   195 Contract Product Liability
   196 Franchise
                                      | 360 Other Personal
                                           Injury
                                                                            Property Damage
                                                                     _J 385 Property Damage
                                                                                                            Relations
                                                                                                       1740 R ilway Labor Act
                                                                                                                                                  861 HIA (1395ff)
                                                                                                                                                  862 Black Lung (923)
                                                                                                                                                                              Zj
                                                                                                                                                                              z
                                                                                                                                                                                 490 Cable/Sat TV
                                                                                                                                                                                  850 Securities/Commodities/
                                      1 362 Personal Injury -               Product Liability          1751 Family and Medical                    863 DIWC/DIWW (405(g))              Exchange
                                           Medical Malpractice                                              Leave Act                             864 SSID Title XVI              890 Other Statutory Actions
        REAL PROPERTY                     CIVIL RIGHTS                PRISONER PETITIONS               J 790 Other Labor Litigation               865 RSI (405(g))                891 Agricultural Acts
   210 Land Condemnation                440 Other Civil Rights          Habeas Corpus:                 1791 Employee Retirement                                                   893 Environmental Matters
   220 Foreclosure                      441 Voting                   r[ 463 Alien Detainee                 Income Security Act                  FEDERAL TAX SUITS                 895 Freedom of Information
   230 Rent Lease & Ejectment           442 Employment                 | 510 Motions to Vacate                                                [ 870 Taxes (U.S. Plaintiff              Act
   240 Torts to Land                    443 Housing/                        Sente c                                                                   or Defendant)              | 896 Arbitration
   245 Tort Product Liability              Accommodations              | 530 General                                                          | 871 IRS Third Party           J 899 Administrative Procedure
   290 All Other Real Property        j 445 Amer. w/Disabilities -   Cj 535 Death Penalty                   IMMIGRATION                               26 USC 7609                     Act/Review or Appeal of
                                           Employment                   Other:                         J 462 Naturalization Application                                               Agency Decision
                                      | 446 Amer. w/Disabilities -      540 Mandamus & Other           [465 Other Immigration                                                     950 Constitutionality of
                                           Other                        550 Civil Rights                    Actions                                                                   State Statutes
                                      | 448 Education                   555 Prison Condition
                                                                        560 Civil Detainee -
                                                                           Conditions of
                                                                           Confinement
V. ORIGIN (Place an X in O e Box Only)
J5 fl Original | |2 Removed from Q 3 Remanded from                                            | |4 Rei stated or Q :                                             Mu tidistrict                8 Multidistrict
      Proceeding State Court Appellate Court                                                        Reopened                                                     Litigation -                   Litigation -
                                                                                                                                                                                                Direct File
                                         Cite the U.S. Civil Statute under which you are filing (Do not cite jurisdictional tatutes unless diversity): i ' j                                         r~7 A

VI. CAUSE OF ACTION                      Brief description of cause: I ) ~
                                                                              6t< \C o£ c ' n- rocX f xxo ri
VII. REQUESTED IN                             CHECK IF THIS IS A CLASS ACTION DEMANDS                                                                  CHECK YES only if demand d in complaint:
     COMPLAINT:                               UNDER RULE 23, F.R.Cv.P.                                                                                 JURY DEMAND:                   ]Yes DNo
VIII. RELATED CASE(S)
                                            (See instr ctions):
      IF ANY                                                         JUDGE                                                                        DOCKET NUMBER
DATE.                                                                   SIGNATURE OF ATTO EY OF RD

FOR OFFICE USE ONLY
                       i 20
  RECEIPT #                      AMOUNT                                     APPLYING IFP                                     JUDGE                                   MAG. JUDGE
              Case 4:20-cv-00896-ALM-KPJ Document 1-1 Filed 11/19/20 Page 2 of 2 PageID #: 11
JS 44 Reverse (Rev. 10/20)


                     INSTRUCTIONS FOR ATTORNEYS COMPLETING CIVIL COVER SHEET FORM JS 44
                                                               Authority For Civil Cover Sheet

The JS 44 civil cover sheet and the information contained herein neither replaces nor supplements the filings and service of pleading or other papers as
required by law, except as provided by local rules of court. This form, approved by the Judicial Conference of the United States in September 1974, is
required for the use of the Clerk of Court for the purpose of initiating the civil docket sheet. Consequently, a civil cover sheet is submitted to the Clerk of
Court for each civil complaint filed. The attorney filing a case should complete the form as follows:

L(a) Plaintiffs-Defendants. Enter names (last, first, middle initial) of plainti f and defendant. If the plaintif or defendant is a government agency, use
       only the full name or standard abbreviations. If the plaintiff or defendant is an official within a government agency, identify first the agency and then
       the o ficial, giving both name and title.
  (b) County of Residence. For each civil case filed, except U.S. plaintiff cases, enter the name of the county where the first listed plaintiff resides at the
       time of filing. In U.S. plaintiff cases, enter the name of the county in which the first listed defendant resides at the time of filing. (NOTE: In land
        condemnation cases, the county of residence of the defendant" is the location of the tract of land involved.)
  (c) Attorneys. Enter the firm name, address, telephone number, and attorney of record. If there are several attorneys, list them on an attachment, noting
         in this section "(see attachment)".

n. Jurisdiction. The basis of jurisdiction is set forth under Rule 8(a), F.R.Cv.R, which requires that jurisdictions be shown in pleadings. Place an "X"
        in one of the boxes. If there is more than one basis of jurisdiction, precedence is given in the order shown below.
        United States plaintiff. (1) Jurisdiction based on 28 U.S.C. 1345 and 1348. Suits by agencies and officers of the United States are included here.
        United States defendant. (2) When the plaintiff is suing the United States, its officers or agencies, place an "X" in this box.
        Federal question. (3) This refers to suits under 28 U.S.C. 1331, where jurisdiction arises under the Constitution of the United States, an amendment
        to the Constitution, an act of Congress or a treat of the United States. In cases where the U.S. is a party, the U.S. plaintiff or defendant code takes
         precedence, and box 1 or 2 should be marked.
         Diversity of citizenship. (4) This refers to suits under 28 U.S.C. 1332, where parties are citizens of different states. When Box 4 is checked, the
         citizenship of the different parties must be checked. (See Section III below; NOTE: federal question actions take precedence over diversity
         cases.)

III. Residence (citizenship) of Principal Parties. This section of the JS 44 is to be completed if diversity of citizenship was indicated above. Mark this
        section for each principal p rty.

IV. Nature of Suit Place an "X" in the appropriate box. If there are multiple nature of suit codes associated with the case, pick the nature of suit code
       that is most applicable. Click here for: Nature of Suit Code Descriptions.

V. Origin. Place an "X" in one of the seven boxes.
         Original Proceedings. (1) Cases which originate in the United States district courts.
         Removed from State Court. (2) Proceedings initiated in state courts may be removed to the district courts under Title 28 U.S.C., Section 1441.
         Remanded from Appellate Court. (3) Check this box for cases remanded to the district court for further action. Use the date of remand as the filing
         date.
         Reinstated or Reopened. (4) Check this box for cases reinstated or reopened in the district court. Use the reopening date as the filing date.
         Transferred from Another District. (5) For cases transferred under Title 28 U.S.C. Section 1404(a). Do not use this for within district transfers or
         multidistrict litigation transfers.
         Multidistrict Litigation - Transfer. (6) Check this box when a multidistrict case is transferred into the district under authorit of Title 28 U.S.C.
         Section 1407.
         Multidistrict Litigation - Direct File. (8) Check this box when a multidistrict case is filed in the same district as the Master MDL docket.
         PLEASE NOTE THAT THERE IS NOT AN ORIGIN CODE 7. Origin Code 7 was used for historical records and is no longer relevant due to
         changes in statue.

VI. Cause of Action. Report the civil statute directly related to the cause of action and give a brief description of the cause. Do not cite jurisdictional
       statutes unless diversity. Example: U.S. Civil Statute: 47 USC 553 Brief Description: Unauthorized reception of cable service.

VH. Requested in Complaint. Class Action. Place an "X" in this box if you are filing a class action under Rule 23, F.R.Cv.P.
      Demand. In this space enter the actual dollar amount being demanded or indicate other demand, such as a preliminary injunction.
      Jury Demand. Check the appropriate box to indicate whether or not a jury is being demanded.

VHI. Rel ted Cases. This section of the JS 44 is used to reference related pending cases, if any. If there are related pending cases, insert the docket
        numbers and the corresponding judge names for such cases.

Date and Attorney Signature. Date and sign the civil cover sheet.
